                 Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 1 of 23




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 7

 8   Julian Flores aka Julian Flores Sanchez,               No.
 9
                         Plaintiff,                         COMPLAINT
10
     v.                                                     DEMAND FOR JURY TRIAL
11
     Wells Fargo Bank, N.A.,
12
                         Defendant.
13

14
            COMES NOW Plaintiff, Julian Flores aka Julian Flores Sanchez, by and through
15
     counsel and brings this action for damages caused by Defendant Wells Fargo’s mishandling of
16
     payments made in Plaintiff’s Chapter 13 bankruptcy plans which constitutes breach of contract,
17
     violations of 11 U.S.C. 524 (i), the Washington Consumer Protection Act, RCW 19.86, et seq.,
18
     and tort laws, and states the following allegations:
19
                                      I.   JURISDICTION AND VENUE
20
            1.       Defendant’s conduct violates the bankruptcy discharge injunction in direct
21
     violation of 11 U.S.C. 524(i).
22
            2.       Defendant’s conduct also violates the Washington Consumer Protection Act,
23
     RCW 19.86, et seq., and tort laws.
24
            3.       Based on the below factual allegations, this Court has diversity jurisdiction
25
     pursuant to 28 U.S. Code § 1332 because every party in this lawsuit is a citizen of a different
26
     state, and the amount in dispute exceeds $75,000.
27

                                                                          BARRAZA LAW PLLC
       COMPLAINT - 1                                              10728 16TH AVE SW SEATTLE WA 98146
                                                                   206-933-7861 phone 206-933-7863 fax
                     Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 2 of 23




 1              4.       The Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

 2       (general federal question), and supplemental jurisdiction exists for state law claims pursuant to

 3       28 U.S.C. § 1367(a).

 4              5.       Declaratory relief is available pursuant to 28 U.S.C. §§2201 and 2202.

 5              6.       Venue is proper in this District under 28 U.S.C. §1391(b) because the Defendant

 6       conducts affairs and transacts business in this District, the unlawful acts giving rise to this

 7       complaint occurred in this District, and the Plaintiff resides in this District.

 8                                                 II.   PARTIES
 9              7.       Plaintiff Flores owns and lives at the real property located at 30845 10th Ave SW,

10       Federal Way, WA 98023-4501 (“the Property”), which was pledged as collateral for the

11       mortgage loan account *****0083 (“the Loan”).

12              8.       Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) is a national bank and loan

13       servicer of the Loan until approximately July 31, 2020.

14                                         III.    FACTUAL ALLEGATIONS

15              9.       Plaintiff purchased the Property on or about May 27, 2004 and has been using it

16       as his homestead.1 He obtained a refinancing loan, the Loan, from World Savings Bank, FSB

17       which is secured by the Property (See King County, Washington Instrument 20060714000913).

18       As a result of the economic crisis, Mr. Flores defaulted on his mortgage loans for the subject

19       property as well as three other real properties he owned. Defendant Wells Fargo claims to be

20       owning or holding the Loan.

21              10.      As a result of needing reorganization, Plaintiff filed for Chapter 13 bankruptcy

22       protection on September 11, 2011, in the Western District of Washington Bankruptcy Court,

23       under case 11-20512. The bankruptcy schedules list all three real properties: the Property,

24       another located at 30414 1st Place South, Federal Way, WA 98003 (which he co-owned with

25

26

27   1
       Mr. Flores married on August 20, 2017 but the property is separate property because he was
     single when he purchased his home and when he filed for bankruptcy.
                                                                              BARRAZA LAW PLLC
          COMPLAINT - 2                                               10728 16TH AVE SW SEATTLE WA 98146
                                                                       206-933-7861 phone 206-933-7863 fax
              Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 3 of 23




 1   two relatives), and a third property located at 1410 South 282nd Pl, Federal Way, WA 98003

 2   (which he co-owned with one relative).

 3         11.     Plaintiff’s Confirmed Bankruptcy Plan provided Plaintiff with specific relief,

 4   allowing him to surrender the property located at 1410 S 282nd Place; to surrender 30414 1st

 5   Place South and be released from the indebtedness of $44,000 which was the second mortgage

 6   on the property. Most importantly, Plaintiff would have been able to cure any arrears and

 7   reinstate the Loan on the Property as his homestead [Dkt. 43].

 8         12.     Over the course of the Chapter 13 bankruptcy, Plaintiff made 75 timely mortgage

 9   payments to Wells Fargo through the Chapter 13 Trustee totaling $140,150. The bankruptcy

10   never completed and it was ultimately dismissed. Therefore, Plaintiff and his co-borrowers had

11   to sell the 30414 1st Avenue South Property at a loss and pay the $44,000 indebtedness in full.

12         13.     During the pendency of the bankruptcy case, the Chapter 13 Trustee filed a “Notice

13   of Final Cure Payment” on May 10, 2017, obligating Wells Fargo to confirm whether it

14   considered the underlying default have been cured [Dkt. 86]. On May 31, 2017, Wells Fargo

15   advised in writing that Plaintiff had cured the pre-petition mortgage default through the

16   bankruptcy plan payments.

17         14.     However, Wells Fargo claimed that Plaintiff owed eight post-petition mortgage

18   payments, or $15,663.12 for the period October 15, 2016 through May 15, 2017 despite the fact

19   Plaintiff timely tendered all monies owed under his confirmed bankruptcy plan which included

20   all post-petition mortgage payments, and the account was in fact current [Docket notation of

21   May 31, 2017].

22         15.     As a result of Wells Fargo’s failure to accurately record and report all payments

23   made by the Plaintiff, he could not obtain a discharge. The failure to obtain a discharge resulted

24   in the forgoing losses, as well as the repossession of two vehicles that Plaintiff used for work,

25   leaving him with a deficiency of $13,025.08, for which he remains liable to this day [Dkt. 97].

26         16.     Based on Wells Fargo’s calculation, Plaintiff had to pay the alleged arrears on the

27   Loan in the amount of $15,663.12. As a result of Wells Fargo’s misapplication of Plaintiff’s

                                                                        BARRAZA LAW PLLC
      COMPLAINT - 3                                             10728 16TH AVE SW SEATTLE WA 98146
                                                                 206-933-7861 phone 206-933-7863 fax
              Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 4 of 23




 1   payment and therefore miscalculation of the amount due and owing on his mortgage loan,

 2   Plaintiff was denied the financial fresh start he so desperately needed and was entitled to obtain.

 3         17.     Because English is Plaintiff’s second language, he had extreme difficulty

 4   obtaining help to communicate with Wells Fargo about the Loan. Plaintiff finally retained the

 5   undersigned as a bilingual lawyer, and on or about January 12, 2018, counsel notified Wells

 6   Fargo that it now represented Plaintiff, requesting for all further communications be directed to

 7   Barraza Law, PLLC.

 8         18.     Around this period of time, Wells Fargo had determined the Loan to be

 9   seriously delinquent and he was compelled to submit a loan modification package to Wells

10   Fargo in order to save his home from foreclosure.

11         19.     On February 22, 2018, Wells Fargo acknowledged receipt of Plaintiff’s written

12   “inquiry,” and responding that he can expect a reply by March 7, 2018.

13         20.     On March 6, 2018, Wells Fargo acknowledged receipt of Plaintiff’s inquiry

14   extending the response date to March 20, 2018.

15         21.     On March 12, 2018, Wells Fargo inexplicably sent correspondence to borrower’s

16   bankruptcy counsel, instead of Barraza Law, announcing, “we are not moving forward with a

17   review of the mortgage for assistance. We based our decision on a review of the mortgage

18   history, the recent information you provided us, and the current circumstances

19   surrounding the mortgage.” Wells Fargo did not explain what it meant by “the current

20   circumstances surrounding the mortgage.”

21         22.     On March 19, 2018, Wells Fargo again acknowledged Plaintiff’s original inquiry

22   and extended the response date to April 2, 2018.

23         23.     On March 27, 2018, Wells Fargo acknowledged receipt of inquiry from Plaintiff’s

24   attorney, and reiterated that it would not consider a payment assistance review because it

25   determined that there had not been a “large enough change since your last review to consider a

26   new review.” There was never any “last review” made by Wells Fargo of Plaintiff’s request for

27   mortgage assistance.

                                                                        BARRAZA LAW PLLC
      COMPLAINT - 4                                             10728 16TH AVE SW SEATTLE WA 98146
                                                                 206-933-7861 phone 206-933-7863 fax
                  Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 5 of 23




 1          24.       On March 29, 2018, Wells Fargo served Mr. Flores with a statutory Notice of Pre-

 2   Foreclosure Options. That same day, it also informed him that approximately $222.72 of his

 3   payment had been placed in “unapplied account funds.”

 4          25.       The Notice of Pre-Foreclosure Options caused Plaintiff to panic. He was angry,

 5   confused, and feeling despair that he would end up losing his house even though Wells Fargo

 6   was the one that screwed up his mortgage account entirely. During this time, Plaintiff never

 7   stopped making payments toward the Loan.

 8          26.       Wells Fargo notified Plaintiff that the Loan was accelerated as of April 2, 2018.

 9          27.       On April 3, 2018, Wells Fargo rejected a mortgage payment made earlier by the

10   Plaintiff.

11          28.       On April 8, 2018, Wells Fargo notified the Plaintiff directly, with full knowledge

12   that he is represented by counsel, and informed him of a delinquent amount of $13,424.60 as of

13   April 2, 2018.

14          29.       On April 12, 2018, Plaintiff, through his counsel, served Wells Fargo with a

15   statutory Request for Information (“RFI”), pursuant to the Real Estate Procedure Act, asking

16   Wells Fargo to explain the basis for the delinquency given the fact that payments were made

17   timely and completely through the bankruptcy plan. Wells Fargo acknowledged the RFI by letter

18   dated April 16, 2018 and informed Plaintiff that a response to his inquiry would be provided by

19   April 30, 2018.

20          30.       On April 18, 2018, Plaintiff paid the amount demanded by Wells Fargo to reinstate

21   the loan in order to save his home from foreclosure.

22          31.       On April 19, 2018, Plaintiff, through his counsel, served Wells Fargo with a

23   statutory notice of error (“NOE”) informing the bank specifically of seven separate errors it

24   made, including (1) communicating with a represented borrower; (2) erroneously returning

25   $12,953.72 to the bankruptcy trustee in Plaintiff’s bankruptcy case on or around February 5,

26   2016; (3) failing to file an amended response to Notice of Final Cure after account reconciliation

27   in Plaintiff’s bankruptcy case; (4) failing to process Plaintiff’s 2018 loan modification

                                                                          BARRAZA LAW PLLC
      COMPLAINT - 5                                               10728 16TH AVE SW SEATTLE WA 98146
                                                                   206-933-7861 phone 206-933-7863 fax
              Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 6 of 23




 1   application; (5) failing to apply an extra overpayment of $233.23 to principal for the December

 2   2017 payment; (6) failing to correctly apply payments from Plaintiff’s bankruptcy trustee; and

 3   (7) filing an erroneous or incomplete Response to Final Cure with the bankruptcy court.

 4         32.      On April 30, 2018, Wells Fargo informed Plaintiff it would respond to his

 5   “inquiry” without specifying whether it meant the RFI, the NOE, or any other inquiry made by

 6   him previously, by May 9, 2018.

 7         33.      On May 4, 2018, Wells Fargo informed Plaintiff that he could contact Justin Hill,

 8   a Home Preservation Specialist to assist him navigate the “mortgage assistance process.” Wells

 9   Fargo’s gesture proved meaningless in that Plaintiff had to pay the amount demanded by the

10   bank to stave off the foreclosure.

11         34.      On May 9, 2018, Wells Fargo informed Plaintiff it would now respond to his

12   “inquiry” by May 23, 2018.

13         35.      On May 17, 2018, Wells Fargo sent Plaintiff a letter with the subject line reading,

14   “[u]pdate to the inquiries received about Julian Flores, account number ******0083” (emphasis

15   added). The letter stated that Wells Fargo has “initiated a new review for possible payment

16   options.”

17         36.      On May 23, 2018, Wells Fargo sent Plaintiff a letter informing him it would

18   respond to his “inquiries” by June 7, 2018.

19         37.      On June 7, 2018 Wells Fargo sent Plaintiff a letter informing him it would respond

20   to his “inquiries” by June 21, 2018.

21         38.      On June 15, 2018, Wells Fargo sent Plaintiff a check for $1,732.79, as an “escrow

22   refund” without any further explanations. Having been burned by which Plaintiff returned to

23   Wells Fargo.

24         39.      On June 21, 2018, Wells Fargo sent Plaintiff a letter informing him it would

25   respond to his “inquiries” by July 6, 2018.

26         40.      On July 6, 2018, Wells Fargo sent Plaintiff a letter informing him it would respond

27   to his “inquiries” by July 20, 2018.

                                                                        BARRAZA LAW PLLC
      COMPLAINT - 6                                             10728 16TH AVE SW SEATTLE WA 98146
                                                                 206-933-7861 phone 206-933-7863 fax
              Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 7 of 23




 1         41.     On July 20, 2018, Wells Fargo sent Plaintiff a letter informing him it would

 2   respond to his “inquiries” by August 3, 2018.

 3         42.     On August 3, 2018, Wells Fargo sent Plaintiff a letter informing him it would

 4   respond to his “inquiries” by August 17, 2018.

 5         43.     On August 17, 2018, Wells Fargo sent Plaintiff a letter informing him it would

 6   respond to his “inquiries” by August 31, 2018.

 7         44.     On August 31, 2018, Wells Fargo sent Plaintiff a letter informing him it would

 8   respond to his “inquiries” by September 17, 2018.

 9         45.     On September 17, 2018, Wells Fargo sent Plaintiff a letter informing him it would

10   respond to his “inquiries” by October 1, 2018.

11         46.     On October 1, 2018, Wells Fargo sent Plaintiff a letter informing him it would

12   respond to his “inquiries” by October 16, 2018.

13         47.     On October 16, 2018, Wells Fargo sent Plaintiff a letter informing him it would

14   respond to his “inquiries” by October 30, 2018.

15         48.     On October 17, 2018, Wells Fargo demanded for Plaintiff’s counsel to verify if

16   legal representation is still ongoing.

17         49.     On October 30, 2018 Wells Fargo sent Plaintiff a letter informing him it would

18   respond to his “inquiries” by November 14, 2018.

19         50.     On November 14, 2018 Wells Fargo sent Plaintiff a letter informing him it would

20   respond to his “inquiries” by November 29, 2018.

21         51.     On November 29, 2018 Wells Fargo sent Plaintiff a letter informing him it would

22   respond to his “inquiries” by December 13, 2018.

23         52.     On December 13, 2018 Wells Fargo sent Plaintiff a letter informing him it would

24   respond to his “inquiries” by December 28, 2018.

25         53.     On December 28, 2018 Wells Fargo sent Plaintiff a letter informing him it would

26   respond to his “inquiries” by January 11, 2019.

27

                                                                      BARRAZA LAW PLLC
      COMPLAINT - 7                                           10728 16TH AVE SW SEATTLE WA 98146
                                                               206-933-7861 phone 206-933-7863 fax
              Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 8 of 23




 1         54.      On January 11, 2019 Wells Fargo sent Plaintiff a letter informing him it would

 2   respond to his “inquiries” by January 28, 2019.

 3         55.      On January 28, 2019 Wells Fargo sent Plaintiff a letter informing him it would

 4   respond to his “inquiries” by February 11, 2019.

 5         56.      On February 6, 2019, Wells Fargo demanded for Plaintiff’s counsel to verify

 6   whether legal representation is still ongoing.

 7         57.      On February 11, 2019 Wells Fargo sent Plaintiff a letter informing him it would

 8   respond to his “inquiries” by February 26, 2019.

 9         58.      On February 22, 2019, Wells Fargo sent Plaintiff “a check in the amount of

10   $13,195.11 per customer refund request.” The check, number 7035529973 was dated February

11   21, 2019 in the amount of $13,195.11 and labeled “for misapplication reversal.” Plaintiff in fact

12   had not made any request for refund, but simply for Wells Fargo to fully account for all payments

13   he had made toward the Loan.

14         59.      On February 26, 2019 Wells Fargo sent Plaintiff a letter informing him it would

15   respond to his “inquiries” by March 12, 2019.

16         60.      On March 5, 2019, Wells Fargo sent a letter to Plaintiff entitled “Resolution to the

17   inquiry we received from Julian Flores…” This particular correspondence admitted, for the first

18   time, that “[d]uring the bankruptcy there was a delay in the posting of payments.” Wells Fargo

19   stated further, “[s]ince recognizing this situation we have updated our system and ensured that

20   the payments we have received match the terms of the bankruptcy plan. We apologize that our

21   customer had to spend time addressing the matter.” Since the bankruptcy did blow up and it had

22   been in the rear view mirror for more than two years, by this time, Wells Fargo’s concession

23   rang hollow.

24         61.      Wells Fargo’s March 5, 2019 correspondence further admitted, “[d]ue to the delay

25   in the payment posting, Julian Flores received corrected 1098 tax forms for 2013 and 2014. We

26   understand that this may require changes to the tax returns that were previously filed.” Wells

27

                                                                        BARRAZA LAW PLLC
      COMPLAINT - 8                                             10728 16TH AVE SW SEATTLE WA 98146
                                                                 206-933-7861 phone 206-933-7863 fax
             Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 9 of 23




 1   Fargo’s March 5, 2019 correspondence further indicated, “[o]n October 1, 2015, we moved Mr.

 2   Flores' account from Wachovia to Wells Fargo Home Mortgage's servicing system.”

 3         62.    Although Wells Fargo never explained fully what had happened, it appears that it

 4   was laboring under excess funds in Plaintiff’s escrow account in the amount of $12,953.72,

 5   Wells Fargo sent the bankruptcy trustee the escrow refund check, dated December 21, 2015,

 6   number 7029747026 in the amount of $12,953.73. The bankruptcy trustee’s ledger/records

 7   reflect the check was received on February 5, 2016.

 8         63.    Wells Fargo’s March 5, 2019 correspondence also stated, “[a]fter further review,

 9   a business decision was made to remediate funds in the amount of $13,195.11. Check number

10   7035529973 in the amount of $13,195.11 was sent payable to Julian Flores and sent via overnight

11   FedEx tracking number 785645881083. Thank you for your patience while we researched the

12   account.”

13         64.    On or about April 7, 2019, Plaintiff’s counsel sent a letter to Wells Fargo informing

14   Wells Fargo that Plaintiff intended to commence litigation against Wells Fargo because its

15   actions deprived Mr. Flores of his bankruptcy discharge and damaged his financial status.

16         65.    On April 11, 2019, Wells Fargo responded that it received the inquiry and would

17   respond by April 25, 2019.

18         66.    On April 25, 2019, Wells Fargo informed Plaintiff it would respond to his April 7,

19   2019 inquiry by May 9, 2019.

20         67.    On May 9, 2019, Wells Fargo informed Plaintiff that it would respond to his April

21   7, 2019 inquiry by May 23, 2019.

22         68.    On May 23, 2019, Wells Fargo informed Plaintiff that it would respond to his April

23   7, 2019 inquiry by June 7, 2019.

24         69.    On June 7, 2019, Wells Fargo informed Plaintiff that it would respond to his April

25   7, 2019 inquiry by June 14, 2019.

26         70.    On June 11, 2019, Wells Fargo sent Plaintiff another escrow refund check in the

27   amount of $1,968.37.

                                                                       BARRAZA LAW PLLC
      COMPLAINT - 9                                            10728 16TH AVE SW SEATTLE WA 98146
                                                                206-933-7861 phone 206-933-7863 fax
               Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 10 of 23




 1            71.   On June 14, 2019, Wells Fargo confirmed that Plaintiff could cash the $13,195.11

 2   check without waiving his claims against Wells Fargo. On June 17, 2019, Plaintiff’s counsel

 3   deposited the $13,195.11 check into the firm’s trust account on behalf of the Plaintiff.

 4            72.   Based on his own accounting and being prompted by Wells Fargo’s admissions of

 5   error, Plaintiff hired nationally renowned mortgage expert Bernard Jay Patterson to research his

 6   mortgage account. Mr. Patterson found that Wells Fargo misapplied Plaintiff’s post-petition

 7   payments to the escrow account which caused an overage in the escrow balance, and a deficiency

 8   in the mortgage account that otherwise would not have existed. Moreover, Mr. Patterson

 9   determined that Wells Fargo conducted numerous escrow analyses based upon its own

10   misapplications and in the process, thereby causing additional errors, and allowing the alleged

11   “default” to grow continuously. Most importantly, Wells Fargo’s determination of the

12   overpayment amount of $12,953.72 which it sent to the Chapter 13 Trustee, was incorrect.

13            73.   Mr. Patterson found if Wells Fargo had correctly applied payments during the five-

14   years of bankruptcy, the account would not have been delinquent at all. In fact, Wells Fargo’s

15   failure to properly apply Plaintiff’s payments in a correct and timely manner caused interests to

16   accrue uncontrollably thereby hugely inflating the amount of the Loan over the course of several

17   years.

18            74.   What Wells Fargo has done to Plaintiff is not an isolated incident but a part of

19   Wells Fargo’s well-documented pattern of mishandling of payments made by debtors in chapter

20   13 cases. Evidence of this pattern is found in the Settlement between Wells Fargo and the U.S.

21   Trustee Office, In re Ernestine C.J. Green, U.S. Bankruptcy Court for the District of Maryland

22   case number 11-33377-TJC. There, Wells Fargo identified thousands of accounts being affected

23   with “systemic issues” relating to the program it used to analyze escrow accounts. In the same

24   Settlement Agreement, Wells Fargo committed to taking certain actions to remedy such

25   “systemic issues.” https://www.justice.gov/ust/file/wells_fargo_settlements.pdf/download

26

27

                                                                        BARRAZA LAW PLLC
      COMPLAINT - 10                                            10728 16TH AVE SW SEATTLE WA 98146
                                                                 206-933-7861 phone 206-933-7863 fax
             Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 11 of 23




 1         75.     Although the systemic issues of Wells Fargo’s system were identified as early as

 2   March of 2013, it appears that Wells Fargo still was not able to remedy the problem but allowed

 3   it to victimize many other borrowers, including the Plaintiff.

 4         76.     The time that it has taken the Plaintiff to straighten things out with Wells Fargo

 5   went on for more than two years, during which time Wells Fargo promised to review

 6   Plaintiff’s complaint and provide redress in 30 separate occasions. Being under a financial

 7   strain was not enough to break up the Plaintiff’s marriage, but his inability to rein in the

 8   mortgage loan caused his wife to ultimately divorce him. She began to doubt Plaintiff’s

 9   explanations that he was being stalled by Wells Fargo in his quest for information about the

10   mortgage loan. Plaintiff lost the trust that his loved ones placed on him as the provider and

11   protector of the family.

12         77.     Plaintiff has endured not only the financial hardship caused by Wells Fargo’s

13   conduct, but also an enormous emotional strain on himself and his marriage. Plaintiff, whose

14   native tongue is Spanish, has found it extremely difficult to explain to others his circumstances

15   in order to obtain assistance. He has felt extremely guilty toward his then-wife, and other family

16   members, that he could not resolve the issues of the mortgage loan, that he failed to secure a

17   discharge for bankruptcy and that he has remained in the same financial quagmire years after he

18   started the process of filing for bankruptcy.

19         78.     At all times relevant, Wells Fargo continued to report Plaintiff’s mortgage account

20   as late or delinquent to the credit bureaus.

21         79.     As a result of what he has experienced with Wells Fargo, Plaintiff has experienced

22   extreme emotional distress, including anxiety and depression which manifested itself into

23   various physical conditions including recurring pain in his head, back and stomach. Plaintiff

24   experienced loss of sleep, loss of appetite, irritability, and a tendency to retreat, rather than to

25   enjoy interaction with others. He has felt enormous anger alongside with despair based on the

26   number of times that Wells Fargo told him that it will address his concerns, only to also be told

27   that the Loan was being escalated and his home may be lost to foreclosure. Plaintiff has felt that

                                                                         BARRAZA LAW PLLC
      COMPLAINT - 11                                             10728 16TH AVE SW SEATTLE WA 98146
                                                                  206-933-7861 phone 206-933-7863 fax
             Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 12 of 23




 1   no one understood or cared about his plight and despite his best effort to pay his debts and to

 2   regain his financial footings, he has failed.

 3                                    III.   CAUSES OF ACTION
 4         CLAIM ONE: BREACH OF CONTRACT

 5         80.      Plaintiff repeats, realleges and incorporate by reference to the foregoing

 6   paragraphs.

 7         81.      Wells Fargo is subject to the terms of the loan contract as well as the terms of the

 8   court’s order confirming Plaintiff’s Chapter 13 Plan. While Plaintiff timely made all payments

 9   as required under the promissory note, the deed of trust, and the court order confirming the Plan,

10   Wells Fargo breached the agreements by failing to properly credit the payments made by Plaintiff

11   under the Plan as required by the loan documents and court order. Specifically, paragraph 3 of

12   the Deed of Trust requires Wells Fargo to apply each payment made by the Plaintiff in a specific

13   order, first to prepayment charges, to last, to pay late charges due under the Secured Notes

14   (Exhibit A).

15         82.      Wells Fargo admitted that it did not properly apply all payments made by the

16   Plaintiff as per the terms of the Promissory Note and Deed of Trust. Plaintiff’s own expert, Jay

17   Patterson, has proved that Wells Fargo misapplied post-petition payments to escrow which

18   caused a large escrow balance that otherwise would not have existed. Moreover, Wells Fargo

19   conducted numerous escrow analyses based upon its own misapplications and in the process,

20   caused additional errors. Most importantly, Wells Fargo incorrectly arrived at the overpayment

21   of $12,953.72 which it sent to the Chapter 13 Trustee, then determined that the payments made

22   by Plaintiff were inadequate.

23         83.      In addition to failure to apply Plaintiff’s payments to the right account, Wells

24   Fargo also diverted payments made by Plaintiff to its own “unapplied funds account” while

25   taxing Plaintiff for accrued interest, late fees and penalties, and expenses relating to default and

26   foreclosure.

27

                                                                         BARRAZA LAW PLLC
      COMPLAINT - 12                                             10728 16TH AVE SW SEATTLE WA 98146
                                                                  206-933-7861 phone 206-933-7863 fax
             Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 13 of 23




 1         84.     The court’s Order of Confirmation issued within the Chapter 13 Plan is

 2   effectively a new contract between the debtor and his creditor. The terms of the Order is an

 3   agreed-upon contract between the parties and a judicial order. While Plaintiff had the

 4   obligation to make all payments as required under the bankruptcy court’s order, Well Fargo

 5   had the concomitant obligation to apply these payments in an accurate and timely manner to

 6   lessen the amount Plaintiff owes on the Loan, which it failed to do.

 7         85.     Wells Fargo’s breach of the loan agreement and the bankruptcy court order

 8   caused Plaintiff’s Plan to blow up and denied the benefit of reorganization. Wells Fargo’s

 9   breach caused Plaintiff to lose both of his commercial vehicles and remain liable for the

10   deficiency of $13,025.08. Wells Fargo’s breach caused the Plaintiff’s to be delinquent in the

11   amount of $15,663.12 and to incur additional interests on the amount of the due and owing on

12   the loan on a rolling basis. But for Wells Fargo’s breach of contract, Plaintiff would not have to

13   pay for an attorney and a mortgage loan expert to determine the status of his loan. Plaintiff has

14   suffered loss of time and the aggregate of Plaintiff’s ongoing losses caused by Wells Fargo’s

15   breach of contract is well in excess of $100,000.00.

16     CLAIM TWO: VIOLATION OF 11 U.S.C. 524(i)

17         84.     Plaintiff repeats, realleges and incorporate by reference to the foregoing

18   paragraphs.

19         85.     Section 11 U.S.C. 524(i) provides, The willful failure of a creditor to credit

20   payments received under a plan confirmed under this title, unless the order confirming the plan

21   is revoked, the plan is in default, or the creditor has not received payments required to be made

22   under the plan in the manner required by the plan (including crediting the amounts required under

23   the plan), shall constitute a violation of an injunction under subsection (a)(2) if the act of the

24   creditor to collect and failure to credit payments in the manner required by the plan caused

25   material injury to the debtor.

26         86.     Defendant Wells Fargo has readily admitted that it failed to credit payments made

27   by the Plaintiff under a plan confirmed by the bankruptcy court in his Chapter 13. The plan was

                                                                        BARRAZA LAW PLLC
      COMPLAINT - 13                                            10728 16TH AVE SW SEATTLE WA 98146
                                                                 206-933-7861 phone 206-933-7863 fax
             Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 14 of 23




 1   neither revoked or in default, and Wells Fargo did receive a total of 75 payments. Thus, Wells

 2   Fargo violated 11 U.S.C §524(i).

 3          87.     As a result of Wells Fargo’s violation of §524(i), Plaintiff’s Chapter 13 Plan blew

 4   up and he was denied the benefit of reorganization. Wells Fargo’s action caused Plaintiff to lose

 5   both of his commercial vehicles and to remain liable for the deficiency of $13,025.08. Wells

 6   Fargo’s action caused the Plaintiff’s to be delinquent in the amount of $15,663.12 and to incur

 7   additional interests on the amount of the due and owing on the loan on a rolling basis. But for

 8   Wells Fargo’s action, Plaintiff would not have to pay for an attorney and a mortgage loan expert

 9   to determine the status of his loan. In addition to money, Plaintiff has lost so much time from

10   which he could work and earn an income. Plaintiff’s credit standing has also been adversely

11   affected by Well Fargo’s continued reporting of default and foreclosure since 2017. The

12   aggregate of Plaintiff’s losses is well in excess of $100,000.00, and the exact amount will be

13   proven at trial.

14          CLAIM THREE: VIOLATION OF WASHINGTON CONSUMER
            PROTECTION ACT
15
            88.     Plaintiff repeats and realleges and incorporate by reference the foregoing
16
     paragraphs.
17
            89.     To prove a cause of action under Washington's Consumer Protection Act (“CPA”),
18
     Plaintiff must prove five separate elements: (1) [an] unfair or deceptive act or practice; (2)
19
     occurring in trade or commerce; (3) public interest impact; (4) injury to plaintiff in his or her
20
     business or property; and (5) causation.
21
            90.     Wells Fargo is a financial conglomerate whose business is to lend monies for
22
     mortgage loan, as well as servicing consumer mortgage loans all over the country. Therefore,
23
     Well Fargo’s business activities as a lender and servicer take place in commerce. Wells Fargo
24
     has readily admitted to the mishandling of Plaintiff’s mortgage account, an act, which by
25
     definition, is unfair, especially as it occurred during the period of time when he was under a
26
     Chapter 13 bankruptcy plan. Wells Fargo’s handling of consumer mortgage accounts impacts an
27
     important public interest as consumers must depend on their lender or their servicer to account
                                                                        BARRAZA LAW PLLC
      COMPLAINT - 14                                            10728 16TH AVE SW SEATTLE WA 98146
                                                                 206-933-7861 phone 206-933-7863 fax
             Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 15 of 23




 1   for the payments they make toward what can be the largest investment in their life. Wells Fargo’s

 2   conduct of accounting of mortgage payments made by a consumer, as demonstrated in this case,

 3   can mean the difference between the consumer keeping or losing his home to foreclosure.

 4         91.     The unfair or deceptive aspect of the WACPA is determined on a case-by-case

 5   basis. Neither intent nor actual deception must be proven for an act or practice to be deemed

 6   unfair or deceptive. Instead, the court asks the question of whether the defendant’s conduct has

 7   the capacity to deceive as substantial portion of the public. Given the terms of settlement

 8   agreement between Wells Fargo and the U.S. bankruptcy trustee in the State of Maryland, it is

 9   undeniable that the bank’s conduct not only has the capacity to deceive but has in fact deceived

10   a substantial portion of the public.

11         92.     Wells Fargo’s conduct of misapplying Plaintiff’s payments is particularly

12   egregious when considered alongside with its continued delay and active obfuscation in response

13   to Plaintiff’s inquiry about the status of his loan. The sheer number of times that Wells Fargo

14   had postponed its response to the Plaintiff’s inquiry proves that Wells Fargo’s conduct was

15   intentional. Wells Fargo’s conduct is not just unfair, it is also deceptive in that the defendant

16   keeps reassuring Plaintiff that it would respond to his inquiries, while simultaneously declaring

17   his account to be in default and making attempt to foreclose upon his property.

18         93.     The injury that resulted from Wells Fargo’s conduct include loss of opportunity,

19   encompassing the opportunity to receive a discharge from the bankruptcy court. Wells Fargo’s

20   violation of the CPA caused Plaintiff to lose not one, but both of his commercial vehicles, and

21   suffer a deficiency for which he is still liable. Wells Fargo caused an arrears in his account in the

22   amount of $15,663.12, and thousands more in interests which continue to accrue on the faulty

23   balance Wells Fargo claims Plaintiff owes. Wells Fargo’s conduct caused Plaintiff to suffer the

24   consequences flowing from the Loan being improperly deemed delinquent, which include but

25   not limited to accrued interests, late fees and penalties and expenses relating to in default and

26   foreclosure. Wells Fargo’s conduct caused Plaintiff to lose valuable time that he could use to

27   earn an income as well as resources he has spent to get to the bottom of his mortgage account.

                                                                         BARRAZA LAW PLLC
      COMPLAINT - 15                                             10728 16TH AVE SW SEATTLE WA 98146
                                                                  206-933-7861 phone 206-933-7863 fax
             Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 16 of 23




 1   Plaintiff has incurred fees paid to attorneys and experts who assisted him in analyzing what Wells

 2   Fargo has done. Wells Fargo’s conduct also caused Plaintiff’s credit rating to be diminished,

 3   marking it much more expensive, if not impossible for him to obtain credit. The Property, in

 4   particular, has been tainted by Wells Fargo’s transmission and recording of foreclosure

 5   documents.

 6         CLAIM FOUR: NEGLIGENT MISREPRESENTATION
 7         94.     Plaintiff repeats and realleges and incorporate by reference the foregoing

 8   paragraphs.

 9         95.     The tort of negligent misrepresentation occurs when the defendant, in the course

10   of business, profession, employment, or a transaction in which the defendant has a pecuniary

11   interest, negligently supplies false information for the guidance of others in their business

12   transactions, and the plaintiff justifiably relies on such information to his detriment.

13         96.     Wells Fargo committed negligent misrepresentation against Plaintiff because it is

14   in the business of mortgage lending and loan servicing, upon whom the consumers look to for

15   information about their mortgage account and to make sufficient payments to keep their home

16   and ultimately own it free and clear of any encumbrances. Wells Fargo’s compensation for

17   lending and servicing mortgage loans comes directly from payments made by the consumers

18   towards their loans. Yet, Wells Fargo negligently supplied false or incorrect information to the

19   bankruptcy trustee as well as to the Plaintiff, intending for these parties to rely upon the

20   information it provides.

21         97.     Wells Fargo knew or should have known that Plaintiff made every payment that

22   was due in a timely manner and the account was never delinquent during the five years of the

23   Chapter 13 bankruptcy and beyond. Yet, it incorrectly applied Plaintiff’s payment to the escrow

24   account, deemed the mortgage account to be delinquent, and computed interests and other fees

25   based on this self-imposed delinquent amount. Wells Fargo was negligent in its misapplication

26   and miscalculation of the balance due and owing every month, as well as the principal balance,

27   and its failure to respond to the Plaintiff’s repeated inquiry to correct its errors. Plaintiff had no

                                                                          BARRAZA LAW PLLC
      COMPLAINT - 16                                              10728 16TH AVE SW SEATTLE WA 98146
                                                                   206-933-7861 phone 206-933-7863 fax
             Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 17 of 23




 1   option but to rely upon Wells Fargo’s acts and omissions as there was no other entity or person

 2   that he could turn to. It was also foreseeable to Wells Fargo that the errors would destroy not

 3   only the Chapter 13 bankruptcy case, but also affect the mortgage loan status adversely. It was

 4   foreseeable to Wells Fargo that left uncorrected, the errors made by Wells Fargo would cause

 5   monetary and other damages to the Plaintiff, including the permanent loss of his homestead.

 6         98.     The injury that resulted from Wells Fargo’s negligent misrepresentation include

 7   loss of opportunity, encompassing the opportunity to receive a discharge from the bankruptcy

 8   court. Wells Fargo’s violation of the CPA caused Plaintiff to lose not one, but both of his

 9   commercial vehicles, and suffer a deficiency for which he is still liable. Wells Fargo caused an

10   arrears in his account in the amount of $15,663.12, and thousands more in interests which

11   continue to accrue on the faulty balance Wells Fargo claims Plaintiff owes. Wells Fargo’s

12   negligent misrepresentation caused Plaintiff to suffer the consequences flowing from the Loan

13   being improperly deemed delinquent, which include but not limited to accrued interests, late fees

14   and penalties and expenses relating to in default and foreclosure. Wells Fargo’s negligent

15   misrepresentation caused Plaintiff to lose valuable time that he could use to earn an income as

16   well as resources he has spent to get to the bottom of his mortgage account. Plaintiff has incurred

17   fees paid to attorneys and experts who assisted him in analyzing what Wells Fargo has done.

18   Wells Fargo’s conduct also caused Plaintiff’s credit rating to be diminished, marking it much

19   more expensive, if not impossible for him to obtain credit. The Property, in particular, has been

20   tainted by Wells Fargo’s transmission and recording of foreclosure documents.

21         CLAIM FIVE: NEGLIGENCE
22         99.     Plaintiffs repeat and reallege and incorporate by reference to the foregoing

23   paragraphs.

24         100.    At common law, every individual owes a duty of reasonable care to refrain from

25   causing foreseeable harm in his interactions with others. Wells Fargo owes Plaintiff a duty of

26   care not to mishandle the payments he made pursuant to the Confirmed Chapter 13 Bankruptcy

27   Plan, which it admitted to breaching. Furthermore, Wells Fargo has a duty to promptly respond

                                                                        BARRAZA LAW PLLC
      COMPLAINT - 17                                            10728 16TH AVE SW SEATTLE WA 98146
                                                                 206-933-7861 phone 206-933-7863 fax
              Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 18 of 23




 1   to Plaintiff's inquiries concerning the status of his payments and the status of his mortgage loan,

 2   and to correct any errors made. By avoiding Plaintiff’s inquiry, and delaying the correction of

 3   its own accounting mistakes, Wells Fargo breached its duty of care toward Plaintiff. It was

 4   foreseeable to Wells Fargo that not only its accounting errors would harm Plaintiff, its delay in

 5   investigating and correcting the errors have further exacerbated the harm suffered by the

 6   Plaintiff.

 7          101.   But for Wells Fargo’s negligence, Plaintiff's Chapter 13 Plan would not have

 8   blown up and denied him the benefit of reorganization. The injury that resulted from Wells

 9   Fargo’s conduct include loss of opportunity, encompassing the opportunity to receive a discharge

10   from the bankruptcy court. Wells Fargo’s negligence caused Plaintiff to lose not one, but both

11   of his commercial vehicles, and suffer a deficiency for which he is still liable. Wells Fargo caused

12   an arrears in his account in the amount of $15,663.12, and thousands more in interests which

13   continue to accrue on the faulty balance Wells Fargo claims Plaintiff owes. Wells Fargo’s

14   negligence caused Plaintiff to suffer the consequences flowing from the Loan being improperly

15   deemed delinquent, which include but not limited to accrued interests, late fees and penalties and

16   expenses relating to in default and foreclosure. Wells Fargo’s negligence caused Plaintiff to lose

17   valuable time that he could use to earn an income as well as resources he has spent to get to the

18   bottom of his mortgage account. Plaintiff has incurred fees paid to attorneys and experts who

19   assisted him in analyzing what Wells Fargo has done. Wells Fargo’s conduct also caused

20   Plaintiff’s credit rating to be diminished, making it much more expensive, if not impossible for

21   him to obtain credit. The Property, in particular, has been tainted by Wells Fargo’s transmission

22   and recording of foreclosure documents.

23          CLAIM SIX: CONVERSION

24          102.   Plaintiffs repeat and reallege and incorporate by reference to the foregoing

25   paragraphs.

26          103.   Conversion is the unjustified, willful interference with a chattel which deprives

27   a person entitled thereto the right of possession. Wrongful intend is not an element of

                                                                         BARRAZA LAW PLLC
      COMPLAINT - 18                                             10728 16TH AVE SW SEATTLE WA 98146
                                                                  206-933-7861 phone 206-933-7863 fax
             Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 19 of 23




 1   conversion, and good faith is not a defense. Therefore, neither good nor bad faith, neither

 2   care nor negligence, neither knowledge nor ignorance, are the gist of the action in conversion.

 3   Money is a proper subject of conversion so long as it is capable of being identified. In this

 4   case, Wells Fargo admitted to taking Plaintiff’s identifiable payments and misapplying them

 5   to the escrow account. But Wells Fargo also took some of Plaintiff’s payments and did not

 6   apply them at all. One example of identified funds that was converted by Wells Fargo is on

 7   March 29, 2018, Wells Fargo served Plaintiff Flores with a statutory Notice of Pre-

 8   Foreclosure Options, as well as informing him of $222.72 being held in an “unapplied

 9   account.” Wells Fargo’s conversion of Plaintiff’s monies was improper and gave rise to

10   liability for which Plaintiff can recover fully.

11         104.    As a result of Wells Fargo’s conversion of Plaintiff’s monies, Plaintiff's Chapter

12   13 Plan blew up and he was denied the benefit of reorganization. The injury that resulted from

13   Wells Fargo’s conversion include loss of opportunity, encompassing the opportunity to receive

14   a discharge from the bankruptcy court. Wells Fargo’s conversion caused Plaintiff to lose not one,

15   but both of his commercial vehicles, and suffer a deficiency for which he is still liable. Wells

16   Fargo caused an arrears in his account in the amount of $15,663.12, and thousands more in

17   interests which continue to accrue on the faulty balance Wells Fargo claims Plaintiff owes. Wells

18   Fargo’s conversion caused Plaintiff to suffer the consequences flowing from the Loan being

19   improperly deemed delinquent, which include but not limited to accrued interests, late fees and

20   penalties and expenses relating to in default and foreclosure. Wells Fargo’s conversion caused

21   Plaintiff to lose valuable time that he could use to earn an income as well as resources he has

22   spent to get to the bottom of his mortgage account. Plaintiff has incurred fees paid to attorneys

23   and experts who assisted him in analyzing what Wells Fargo has done. Wells Fargo’s conduct

24   also caused Plaintiff’s credit rating to be diminished, marking it much more expensive, if not

25   impossible for him to obtain credit. The Property, in particular, has been tainted by Wells Fargo’s

26   transmission and recording of foreclosure documents.

27

                                                                        BARRAZA LAW PLLC
      COMPLAINT - 19                                            10728 16TH AVE SW SEATTLE WA 98146
                                                                 206-933-7861 phone 206-933-7863 fax
              Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 20 of 23




 1          CLAIM SEVEN: TORT OF OUTRAGE

 2          105.     Plaintiffs repeat and reallege and incorporate by reference to the foregoing

 3   paragraphs.

 4          106.     To constitute outrage, the complained-of conduct must be so outrageous in

 5   character, and so extreme in degree, as to go beyond all possible bounds of decency, and to

 6   be regarded as atrocious, and utterly intolerable in a civilized community. The tort of outrage

 7   does not extend to mere insults, indignities, threats, annoyances, petty oppressions, or other

 8   trivialities.

 9          107.     Wells Fargo’s mishandling of Plaintiff’s payments, which occurred after he

10   made all payments under the Confirmed Plan, caused his bankruptcy case to blow up. He lost

11   his vehicles which were necessary for him to work and earned a living. Although he started

12   asking questions early, Wells Fargo kept dragging things out instead of resolving the issues

13   he raised to them. Nearly thirty times over the course of two years, Wells Fargo kept telling

14   Plaintiff that it would respond to his inquiries while declaring the Loan to be in default and

15   threatening him with foreclosure. Plaintiff did take Wells Fargo at its word and waited in

16   earnest for resolution each time the bank made him a promise. By contrast, Wells Fargo did

17   not bother investigating into the concerns raised, but unilaterally and arbitrarily dealt with

18   Plaintiff’s payments; making refunds of payments while declaring the account delinquent,

19   failing to apply payments but to park Plaintiff’s monies into an “unapplied account” allowing

20   for interests to accrue unchecked while sending out threats of foreclosure.

21          108.     Wells Fargo’s conduct, in its totality, is a type of financial terrorism which

22   went beyond all possible bounds of decency as to be utterly intolerable in a civilized

23   community. Wells Fargo in fact knew about the “systemic problem” inherent in its software

24   program used to analyze escrow accounts in 2013 and agreed to provide remedies to

25   thousands affected borrowers in 2015. Yet, it allowed for the systemic problem to continue

26   affecting Plaintiff’s loan in 2017. What more, Wells Fargo used its systemic error to

27   accelerate Plaintiff’s Loan and to pursue foreclosure against Plaintiff’s property.

                                                                        BARRAZA LAW PLLC
      COMPLAINT - 20                                            10728 16TH AVE SW SEATTLE WA 98146
                                                                 206-933-7861 phone 206-933-7863 fax
              Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 21 of 23




 1          109.     In this district, the Court has held that the servicer committed the tort of outrage

 2   when it “adopted a strained and unprincipled analysis of the deed of trust to justify the

 3   imposition of enormous charges directly onto the borrower’s mortgage statements, and the

 4   servicer reasonably should have known that the charges would have caused immense

 5   emotional distress.” Lucero v. Cenlar FSB, 2016 U.S. Dist. LEXIS 10430 (W.D. Wash.

 6   Jan28, 2016).

 7          110.     Here, Wells Fargo knew of the problem inherent in its system relating to

 8   escrow analysis and application of mortgage payments of thousands of borrowers and

 9   promised to clean up its act. Yet, Wells Fargo allowed the problem to infect Plaintiff’s loan,

10   then falsely represented that Plaintiff’s loan was in default, and threatened foreclosure of his

11   property. When Plaintiff hired an attorney to assist him to inquire about the status of his loan,

12   Wells Fargo delayed, delayed, and delayed, causing Plaintiff to incur a multitude of damages

13   ranging from being denied the bankruptcy discharge, losing his work vehicles and being

14   liable for the deficiency from their repossession, incurring interests on an inflated loan

15   amount as well as fees and costs relating to the default.

16          11.      One can imagine the enormous frustration that Plaintiff was experiencing while

17   trying to obtain information from Wells Fargo for more than two years, but that would only be

18   one source of suffering. Plaintiff also experienced anger, anxiety, shame, and anguish. Wells

19   Fargo did not just throw Plaintiff’s bankruptcy case into chaos, it also helped to end his marriage.

20   One only has to look at the sheer number of promises made by Wells Fargo, during the years of

21   2018 and 2019, that it would respond to Plaintiff’s inquiries, and the contradiction caused by

22   Wells Fargo’s actions of determining the account to be in default, inflating the amount due and

23   owing on the account, and taking steps to foreclosure, to feel the strongest feeling of outrage and

24   extreme repugnancy. As observed by the Lucero court: “Regardless of whether [the bank] was

25   demanding immediate payment or was simply threatening to collect them in the future, the

26   message was clear: continue this litigation and we will take your home. Such conduct is beyond

27   the bounds of decency and is utter intolerable.” Here, Wells Fargo never had the intent to correct

                                                                           BARRAZA LAW PLLC
       COMPLAINT - 21                                              10728 16TH AVE SW SEATTLE WA 98146
                                                                    206-933-7861 phone 206-933-7863 fax
              Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 22 of 23




 1   its own errors. Wells Fargo was simply placating Plaintiff, albeit in the most transparent manner,

 2   while using the delay to accelerate the Loan and to work up the foreclosure. Wells Fargo’s conduct

 3   was beyond the bounds of decency and utterly intolerable by the community we live in.

 4          V.      PRAYER FOR RELIEF

 5          WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant

 6   Wells Fargo for the following:

 7          1)      For declaratory relief that Wells Fargo’s conduct violated 11 U.S.C. 524(i),

 8          2)      For declaratory relief that Wells Fargo conduct violated the Washington

 9    Consumer Protection Act;

10          3)      For judgment that Wells Fargo committed the torts of Negligence, Negligence

11    Misrepresentation, Conversion and Outrage;

12          4)      For judgment that Wells Fargo breached the loan documents and the bankruptcy

13    court’s order confirming the Chapter 13 Plan;

14          5)      For all resulting damages from Wells Fargo breach of contract and violation of

15    statutes and tort laws; including attorney fees and costs under the Deed of Trust;

16          6)      For all remedies provided under the WA CPA, RCW 19.86.090, including treble

17    damages and attorney fees and costs;

18          7)      Plaintiff reserves his request for injunctive relief pursuant to RCW 19.86.090.

19          8)      For pre-judgment interest on the above amounts as authorized by law;

20          9)      For other relief as the Court deems just and equitable;

21          10)     For leave to amend this complaint as needed and as required; and

22          Respectfully submitted this 4th day of January.
                                                         BARRAZA LAW, PLLC
23

24                                                        /s/ V. Omar Barraza
                                                          V. Omar Barraza, WSBA #43589
25                                                        10728 16th Avenue SW
                                                          Seattle, Washington 98146
26                                                        omar@barrazalaw.com
                                                          Tel.: (206) 933-7861
27
                                                          Fax.: (206) 933-7863
                                                                        BARRAZA LAW PLLC
       COMPLAINT - 22                                           10728 16TH AVE SW SEATTLE WA 98146
                                                                 206-933-7861 phone 206-933-7863 fax
           Case 2:21-cv-00006-RSL Document 1 Filed 01/04/21 Page 23 of 23




 1                                           HENRY & DEGRAAFF, PS
 2
                                            /s/ Christina L. Henry
 3                                          Christina L. Henry, WSBA #31273
                                            787 Maynard Avenue South
 4                                          Seattle, Washington 98104
                                            chenry@hdm-legal.com
 5
                                            Tel.: (206) 330-0595
 6                                          Fax: (206) 400-7609

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                         BARRAZA LAW PLLC
     COMPLAINT - 23                              10728 16TH AVE SW SEATTLE WA 98146
                                                  206-933-7861 phone 206-933-7863 fax
